UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JAMES A. MCNEELY,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:16-CV-51
                                                 §
MITCH WOODS, et al.,                             §
                                                 §
                Defendants.                      §

                             MEMORANDUM OPINION AND ORDER

         Plaintiff, James A. McNeely, a former pre-trial detainee at the Jefferson County

Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against the following defendants: former Sheriff Mitch Woods,

“Jailer” Rod Carroll, Correctional Officer John Doe #1, Correctional Officer Regan, Kent Sims,

Jane Doe #1, Jane Doe #2, and Correctional Officer Moss.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s motion for default judgment be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After careful consideration, the court finds plaintiff’s objections are without merit. The

defendants have not been ordered to answer in this cause. The Magistrate Judge issued an order
requiring officials responsible for the operation of the Jefferson County Correctional Facility to

file a Martinez Report to assist the Court in screening this matter.

                                            ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

     .
ADOPTED.
     SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
